UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6457


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NATHANIEL DANTE RICE,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge.   (1:02-cr-00153-JAB-1; 1:05-cv-00574-JAB-
PTS)


Submitted:   June 30, 2011                    Decided:   July 6, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nathaniel Dante Rice, Appellant         Pro Se.       Robert Michael
Hamilton, Assistant United States       Attorney,   Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Nathaniel          Dante    Rice       seeks    to     appeal       the    district

court’s    order      denying        his    Fed.       R.    Civ.     P.    60(b)    motion       for

reconsideration of the district court’s order denying relief on

his 28 U.S.C.A. § 2255 (West Supp. 2010) motion.                                   The order is

not    appealable          unless    a     circuit          justice    or    judge       issues     a

certificate of appealability.                     28 U.S.C. § 2253(c)(1)(B) (2006).

A certificate         of      appealability            will      not       issue        absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                        When the district court denies

relief    on    the    merits,       a     prisoner         satisfies       this    standard       by

demonstrating         that        reasonable          jurists       would     find       that     the

district       court’s      assessment        of       the    constitutional             claims    is

debatable      or     wrong.         Slack    v.       McDaniel,       529     U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,          and    that       the    motion    states       a    debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at    484-85.         We    have     independently            reviewed       the     record       and

conclude       that        Rice     has     not       made     the     requisite          showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                                  2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3